Name: Council Implementing Regulation (EU) NoÃ 1245/2011 of 1Ã December 2011 implementing Regulation (EU) NoÃ 961/2010 on restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs;  international security
 Date Published: nan

 2.12.2011 EN Official Journal of the European Union L 319/11 COUNCIL IMPLEMENTING REGULATION (EU) No 1245/2011 of 1 December 2011 implementing Regulation (EU) No 961/2010 on restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 961/2010 of 25 October 2010 on restrictive measures against Iran (1), and in particular Article 36(2) thereof, Whereas: (1) On 25 October 2010, the Council adopted Regulation (EU) No 961/2010 concerning restrictive measures against Iran. (2) The Council has carried out a complete review of the list of persons, entities and bodies, as set out in Annex VIII to Regulation (EU) No 961/2010, to which Article 16(2) of that Regulation applies. When doing so, the Council took account of observations submitted by those concerned. (3) The Council has concluded that the persons, entities and bodies listed in Annex VIII to Regulation (EU) No 961/2010 should continue to be subject to the specific restrictive measures provided for therein. (4) The Council has also concluded that the entries concerning certain entities included in Annex VIII to Regulation (EU) No 961/2010 should be amended. (5) Moreover, in view of the continued concern over the expansion of Irans nuclear and missiles programmes expressed by the European Council on 23 October 2011 and in accordance with Council Decision 2011/783/CFSP of 1 December 2011 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (2), additional persons and entities should be included in the list of persons, entities and bodies subject to restrictive measures as set out in Annex VIII to Regulation (EU) No 961/2010. (6) The list of persons, entities and bodies referred to in Article 16(2) of Regulation (EU) No 961/2010 should be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex VIII to Regulation (EU) No 961/2010 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2011. For the Council The President C. ASHTON (1) OJ L 281, 27.10.2010, p. 1. (2) See page 71 of this Official Journal. ANNEX Annex VIII to Regulation (EU) No 961/2010 shall be amended as follows: (1) the following persons and entities shall be added to the list set out in Annex VIII: I. Persons and entities involved in nuclear or ballistic missiles activities A. Persons Name Identifying information Reasons Date of listing 1. Dr Ahmad AZIZI Deputy Chairman and Managing Director of EU-designated Melli Bank PLC. 1.12.2011 2. Davoud BABAEI The current head of security for the Ministry Of Defence Armed Forces Logistics research institute the Organisation of Defensive Innovation and Research (SPND), which is run by UN designated Mohsen Fakhrizadeh. The IAEA have identified SPND with their concerns over possible military dimensions to Iran's nuclear programme over which Iran refuses to co-operate. As head of security, Babaei is responsible for preventing the disclosure of information including to the IAEA. 1.12.2011 3. Hassan BAHADORI Chief Executive Officer of EU-designated Arian Bank 1.12.2011 4. Sayed Shamsuddin BORBORUDI Deputy Head of UN designated Atomic Energy Organisation of Iran, where he is subordinate to UN designated Feridun Abbasi Davani. Has been involved in the Iranian nuclear programme since at least 2002, including as the former head of procurement and logistics at AMAD, where he was responsible for using front companies such as Kimia Madan to procure equipment and material for Iran's nuclear weapons programme. 1.12.2011 5. Dr Peyman Noori BROJERDI Chairman of the Board and Managing Director of EU-designated Bank Refah 1.12.2011 6. Kamran DANESHJOO (a.k.a. DANESHJOU) Minister of Science, Research and Technology since the 2009 election. Iran failed to provide the IAEA with clarification of his role in relation to missile warhead development studies. This is part of Iran's wider non-cooperation with the IAEA investigation of the "Alleged Studies" suggesting a military aspect to Iran's nuclear programme, which includes denial of access to relevant individuals associated documents. Daneshjoo also plays a role in "Passive Defence" activities on behalf of President Ahmadenijad, in addition to his ministerial role. The Passive Defence Organisation is already EU designated. 1.12.2011 7. Dr Abdolnaser HEMMATI Managing Director and Chief Executive Officer of EU-designated Banque Sina 1.12.2011 8. Milad JAFARI date of birth 20.9.74 An Iranian national supplying goods, mostly metals, to UN designated SHIG front companies. Delivered goods to SHIG between January and November 2010. Payments for some of the goods were made at the central branch of EU-designated Export Development Bank of Iran (EDBI) in Tehran after November 2010. 1.12.2011 9. Dr Mohammad JAHROMI Chairman and Managing Director of EU-designated Bank Saderat 1.12.2011 10. Ali KARIMIAN An Iranian national supplying goods, mostly carbon fibre to UN-designated SHIG and SBIG. 1.12.2011 11. Majid KHANSARI Managing Director of UN-designated Kalaye Electric Company. 1.12.2011 12. Mahmoud Reza KHAVARI Chairman of the Board and Managing Director of EU-designated Bank Melli. 1.12.2011 13. Mohammad Reza MESKARIAN The London Chief Executive Officer of EU-designated Persia International Bank 1.12.2011 14. Mohammad MOHAMMADI Managing Director of MATSA. 1.12.2011 15. Dr M H MOHEBIAN Managing Director of EU-designated Post Bank. 1.12.2011 16. Mohammad Sadegh NASERI Head of the Physics Research Institute (formerly known as the Institute of Applied Physics). 1.12.2011 17. Mohammad Reza REZVANIANZADEH Managing Director of the EU-designated Nuclear Reactors Fuel Company (SUREH). He is also an AEOI official. He oversees and issues tenders to procurement companies for sensitive procurement work required at the Fuel Manufacturing Plant (FMP), the Zirconium Powder Plant (ZPP) and the Uranium Conversion Facility (UCF). 1.12.2011 18. A SEDGHI Chairman and Non-executive Director of the EU-designated Melli Bank PLC 1.12.2011 19. Hamid SOLTANI Managing Director of the EU-designated Management Company for Nuclear Power Plant Construction (MASNA) 1.12.2011 20. Bahman VALIKI Chairman of the Board and Managing Director of the EU-designated Export Development Bank of Iran. 1.12.2011 21. Javad AL YASIN Head of the Research Centre for Explosion and Impact, also known as METFAZ 1.12.2011 22. S ZAVVAR Acting General Manager in Dubai of the EU-designated Persia International Bank. 1.12.2011 B. Entities Name Identifying information Reasons Date of listing 23. Aria Nikan, (a.k.a. Pergas Aria Movalled Ltd) Suite 1, 59 Azadi Ali North Sohrevardi Avenue, Tehran, 1576935561 Known to procure for EU designated Iran Centrifuge Technology Company (TESA) Commercial Department. They have made efforts to procure designated materials, including goods from the EU, which have applications in the Iranian nuclear programme. 1.12.2011 24. Bargh Azaraksh; (a.k.a Barghe Azerakhsh Sakht) No 599, Stage 3, Ata Al Malek Blvd, Emam Khomeini Street, Esfahan. Company that has been contracted to work at the uranium enrichment sites at Natanz and Qom/Fordow on the electricity and piping works. It was in charge of designing, procuring and installing electrical control equipment at Natanz in 2010. 1.12.2011 25. Behineh Trading Co Tehran, Iran Involved in furnishing ammunition from Iran via Nigeria to a third country 1.12.2011 26. Eyvaz Technic No 3, Building 3, Shahid Hamid Sadigh Alley, Shariati Street, Tehran, Iran. Producer of vacuum equipment that has supplied the uranium enrichment sites at Natanz and Qom/Fordow. In 2011 it supplied pressure transducers to UN-designated Kalaye Electric Company. 1.12.2011 27. Fatsa No 84, Street 20, North Amir Abad, Tehran Iran's Uranium Processing and Nuclear Fuel Production Company. Controlled by the UN-designated Atomic Energy Organisation of Iran. 1.12.2011 28. Ghani Sazi Uranium Company (a.k.a. Iran Uranium Enrichment Company) 3, Qarqavol Close, 20th Street, Tehran Subordinate to the UN-designated TAMAS. It has production contracts with UN-designated Kalaye Electric Company and EU-designated TESA. 1.12.2011 29. Iran Pooya (a.k.a. Iran Pouya) A government owned company that operated the biggest extruder of aluminium in Iran and supplied material for use in the production of casings for the IR-1 and IR-2 centrifuges. A major manufacturer of aluminium cylinders for centrifuges whose customers include the UN-designated AEOI and EU-designated TESA. 1.12.2011 30. Iranian Offshore Engineering & Construction Co (IOEC) 18 Shahid Dehghani Street, Qarani Street, Tehran 19395-5999 Energy sector firm involved in the construction of the uranium enrichment site at Qom/Fordow. Subject to UK, Italian and Spanish export denials. 1.12.2011 31. Karanir (a.k.a. Moaser, a.k.a. Tajhiz Sanat) 1139/1 Unit 104 Gol Building, Gol Alley, North Side of Sae, Vali Asr Avenue. PO Box 19395-6439, Tehran. Involved in purchasing equipment and materials which have direct applications in the Iranian nuclear programme. 1.12.2011 32. Khala Afarin Pars Unit 5, 2nd Floor, No75, Mehran Afrand St, Sattarkhan St, Tehran. Involved in purchasing equipment and materials which have direct applications in the Iranian nuclear programme. 1.12.2011 33. MACPAR Makina San Ve Tic Istasyon MH, Sehitler cad, Guldeniz Sit, Number 79/2, Tuzla 34930, Istanbul Company run by Milad Jafari who has supplied goods, mostly metals, to UN designated Shahid Hemmat Industries Group (SHIG) through front companies. 1.12.2011 34. MATSA (Mohandesi Toseh Sokht Atomi Company) 90, Fathi Shaghaghi Street, Tehran, Iran. Iranian company contracted to UN-designated Kalaye Electric Company to provide design and engineering services across the nuclear fuel cycle. Most recently has been procuring equipment for the Natanz uranium enrichment site. 1.12.2011 35. Mobin Sanjesh (alias FITCO) Entry 3, No 11, 12th Street, Miremad Alley, Abbas Abad, Tehran. Involved in purchasing equipment and materials which have direct applications in the Iranian nuclear programme. 1.12.2011 36. Multimat lc ve Dis Ticaret Pazarlama Limited Sirketi Company run by Milad Jafari who has supplied goods, mostly metals, to UN designated Shahid Hemmat Industries Group (SHIG) through front companies. 1.12.2011 37. Research Centre for Explosion and Impact (a.k.a. METFAZ) 44, 180th Street West, Tehran, 16539-75751 Subordinate to the EU-designated Malek Ashtar University, it oversees activity linked to the Possible Military Dimensions of Iran's nuclear programme upon which Iran is not cooperating with the IAEA. 1.12.2011 38. Saman Nasb Zayendeh Rood; Saman Nasbzainde Rood Unit 7, 3rd Floor Mehdi Building, Kahorz Blvd, Esfahan, Iran. Construction contractor that has installed piping and associated support equipment at the uranium enrichment site at Natanz. It has dealt specifically with centrifuge piping. 1.12.2011 39. Saman Tose'e Asia (SATA) Engineering firm involved in supporting a range of large scale industrial projects including Iran's uranium enrichment programme, including undeclared work at the uranium enrichment site at Qom/Fordow. 1.12.2011 40. Samen Industries 2nd km of Khalaj Road End of Seyyedi St., P.O.Box 91735-549, 91735 Mashhad, Iran, Tel.: +98 511 3853008, +98 511 3870225 Shell name for Khorasan Mettalurgy Industries (designated under UNSCR 1803 (2008), subsidiary of Ammunition Industries Group (AMIG)) 1.12.2011 41. SOREH (Nuclear Fuel Reactor Company) 61 Shahid Abthani Street  Karegar e Shomali, Tehran; Persian Gulf Boulevard, KM 20 SW, Ispahan. Affiliate of the UN-sanctioned Atomic Energy Organization of Iran (AEOI). 1.12.2011 42. STEP Standart Teknik Parca San ve TIC A.S. 79/2 Tuzla, 34940, Istanbul, Turkey Company run by Milad Jafari, who has supplied goods, mostly metals, to UN designated Shahid Hemmat Industrial Group (SHIG) through front companies. 1.12.2011 43. SURENA (a.k.a. Sakhd Va Rah-An-Da-Zi) Company for Construction and Commissioning of Nuclear Power Plants. Controlled by the UN designated Novin Energy Company. 1.12.2011 44. TABA (Iran Cutting Tools Manufacturing company - Taba Towlid Abzar Boreshi Iran) 12 Ferdowsi, Avenue Sakhaee, avenue 30 Tir (sud), nr 66  Tehran Owned or controlled by EU-sanctioned TESA, Involved in manufacturing equipment and materials which have direct applications in the Iranian nuclear programme. 1.12.2011 45. Test Tafsir No 11, Tawhid 6 Street, Moj Street, Darya Blvd, Shahrak Gharb, Tehran, Iran. Company produces and has supplied UF6 specific containers to the uranium enrichment sites at Natanz and Qom/Fordow. 1.12.2011 46. Tosse Silooha (a.k.a. Tosseh Jahad E Silo) Involved in the Iranian nuclear programme at the Natanz, Qom and Arak facilities. 1.12.2011 47. Yarsanat (a.k.a. Yar Sanat, a.k.a. Yarestan Vacuumi) No. 101, West Zardosht Street, 3rd Floor, 14157 Tehran; No. 139 Hoveyzeh Street, 15337, Tehran. Procurement company for UN-designated Kalaye Electric Company. Involved in purchasing equipment and materials which have direct applications in the Iranian nuclear programme. It has attempted the procurement of vacuum products and pressure transducers. 1.12.2011 48. Oil Turbo Compressor Company (OTC) No. 12 Saee Alley Vali E Asr Street, Tehran, Iran Affiliated to EU-designated Sakhte Turbopomp va Kompressor (SATAK) (a.k.a. Turbo Compressor Manufacturer, TCMFG). 1.12.2011 II. Islamic Revolutionary Guard Corps (IRGC) A. Persons Name Identifying information Reasons Date of listing 49. Azim AGHAJANI (also spelled ADHAJANI) Member of IRGC involved in furnishing ammunition from Iran via Nigeria to a third country 1.12.2011 50. Abolghassem Mozaffari SHAMS Head of Khatam Al-Anbia Construction Headquarters 1.12.2011 51. Ali Akbar TABATABAEI (alias Sayed Akbar TAHMAESEBI) Member of IRGC involved in furnishing ammunition from Iran via Nigeria to a third country 1.12.2011 B. Entities Name Identifying information Reasons Date of listing 52. Yas Air Mehrabad Airport, Tehran New name for UN and EU sanctioned IRGC Pars Aviation Service Company. In 2011 a Yas Air Cargo Airlines aircraft, travelling from Iran to Syria, inspected in Turkey, was inspected and found to contain conventional arms. 1.12.2011 III. Islamic Republic of Iran Shipping Lines (IRISL) A. Persons Name Identifying information Reasons Date of listing 53. Ghasem NABIPOUR (a.k.a. M T Khabbazi NABIPOUR) Born on 16 January 1956, Iranian. Managing Director and shareholder of Rahbaran Omid Darya Shipmanagement Company, the new name for the Soroush Sarzamin Asatir Ship Management Company (a.k.a. Soroush Saramin Asatir Ship Management Company) (SSA SMC) designated on the European Union lists, in charge of IRISL's technical ship management. NABIPOUR is shipping manager for IRISL. 1.12.2011 54. Naser BATENI Born on 16 December 1962, Iranian. Former Legal Director of IRISL, Managing Director of EU-sanctioned Hanseatic Trade and Trust Shipping Company (HTTS). Managing Director of front company NHL Basic Limited. 1.12.2011 55. Mansour ESLAMI Born on 31 January 1965, Iranian. Managing Director of EU-sanctioned IRISL Malta Limited, alias Royal Med Shipping Company. 1.12.2011 56. Mahamad TALAI Born on 4 June 1953, Iranian, German. Executive Director of IRISL Europe, Executive Director of EU-sanctioned HTTS and EU-sanctioned Darya Capital Administration Gmbh. Director of several front companies owned or controlled by IRISL or its affiliates. 1.12.2011 57. Mohammad Moghaddami FARD Date of Birth: 19 July 1956, Passport: N10623175 (Iran) issued 27 March 2007; expires 26 March 2012. F: Regional Director of IRISL in the United Arab Emirates, Managing Director of Pacific Shipping, sanctioned by the European Union, of Great Ocean Shipping Company, alias Oasis Freight Agency, sanctioned by the European Union. Set up Crystal Shipping FZE in 2010 as part of efforts to circumvent EU designation of IRISL. 1.12.2011 58. Captain Alireza GHEZELAYAGH Chief Executive officer of EU-designated Lead Maritime which acts on behalf of HDSL in Singapore. Additionally CEO of EU-designated Asia Marine Network, which is IRISL's regional office in Singapore. 1.12.2011 59. Gholam Hossein GOLPARVAR Born on 23 January 1957, Iranian. Fomer commercial manager of IRISL, deputy Managing Director and shareholder of the Rahbaran Omid Darya Shipmanagement Company, Executive Director and shareholder of the Sapid Shipping Company, a subsidiary of EU-sanctioned IRISL, deputy Managing Director and shareholder of HDSL, member of the board of directors of the EU-sanctioned Irano-Hind Shipping Company. 1.12.2011 60. Hassan Jalil ZADEH Born on 6 January 1959, Iranian. Managing Director and shareholder of EU-sanctioned Hafiz Darya Shipping Lines (HDSL). Registered shareholder of several IRISL front companies. 1.12.2011 61. Mohammad Hadi PAJAND Born on 25 May 1950, Iranian. Former Financial Director of IRISL, former Deputy Managing Director of EU-sanctioned Irinvestship limited, Managing Director of Fairway Shipping which took over Irinvestship limited. Director of IRISL front companies, including EU-sanctioned Lancellin Shipping Company and Acena Shipping Company. 1.12.2011 62. Ahmad SARKANDI Born on 30 September 1953, Iranian. Financial Director of IRISL since 2011. Formerly executive director of several EU-sanctioned IRISL subsidiaries who set up several front companies in which he is still registered as Managing Director and shareholder. 1.12.2011 63. Seyed Alaeddin SADAT RASOOL Born on 23 July 1965, Iranian. Assistant Legal Director of IRISL group, Legal Director of Rahbaran Omid Darya Shipmanagement Company. 1.12.2011 64. Ahmad TAFAZOLY DOB: 27 May 1956, POB: Bojnord, Iran, Passport: R10748186 (Iran) issued 22 January 2007; expires 22 January 2012 Managing Director of EU-sanctioned IRISL China Shipping Company, alias Santelines (a.k.a. Santexlines), alias Rice Shipping, alias E-sail Shipping. 1.12.2011 B. Entities Name Identifying information Reasons Date of listing 65. E-Sail a.k.a.E-Sail Shipping Company a.k.a. Rice Shipping Suite 1501, Shanghai Zhong Rong Plaza, 1088 Pudong South Road, Shanghai, China New names for EU-sanctioned Santexlines, alias IRISL China Shipping Company Limited. Acts on behalf of IRISL. Acts on behalf of EU-designated SAPID in China, chartering IRISL vessels to other firms. 1.12.2011 66. IRISL Maritime Training Institute No 115, Ghaem Magham Farahani St. P.O. Box 15896-53313, Tehran, Iran Owned or controlled by IRISL. 1.12.2011 67. Kara Shipping and Chartering Gmbh (KSC) Schottweg 7, 22087 Hamburg, Germany. Front company for EU-sanctioned HTTS. 1.12.2011 68. Khaybar Company 16th Kilometre Old Karaj Road Tehran / Iran - Zip Code: 13861-15383 IRISL subsidiary which provides spare parts for shipping vessels. 1.12.2011 69. Kish Shipping Line Manning Company Sanaei Street Kish Island Iran. IRISL subsidiary in charge of crew recruitment and personnel management. 1.12.2011 70. Boustead Shipping Agencies Sdn Bhd Suite P1.01, Level 1 Menara Trend, Intan Millennium Square, 68, Jalan Batai Laut 4, Taman Intan, 41300 Klang, Selangor, Malaysia Company acting on behalf of IRISL. Boustead Shipping Agencies handles transactions initiated by IRISL by entities owned or controlled by IRISL. 1.12.2011 71. Diamond Shipping Services (DSS) 5 Saint Catharine Sq., El Mansheya El Soghra, Alexandria, Egypt Company acting on behalf of IRISL. Diamond Shipping Services handled and profited from transactions initiated by IRISL or entities owned or controlled by IRISL. 1.12.2011 72. Good Luck Shipping Company P.O. BOX 5562, Dubai Company acting on behalf of IRISL. Good Luck Shipping Company was established to replace the Oasis Freight Company alias Great Ocean Shipping Services, which was sanctioned by the EU and wound up by court order. Good Luck Shipping issued false transport documents for IRISL et entities owned or controlled by IRISL. Acts on behalf of EU-designated HDSL and Sapid in the United Arab Emirates. Set up in June 2011 as a result of sanctions, to replace Great Ocean Shipping Services and Pacific Shipping. 1.12.2011 73. Ocean Express Agencies Private Limited Ocean Express Agencies - Ground Floor, KDLB Building, 58 West Wharf Road - Karachi - 74000, Sindh, Pakistan Company acting on behalf of IRISL. Ocean Express Agencies Private Limited used IRISL transport documents and documents used by entities owned or controlled by IRISL to circumvent sanctions. 1.12.2011 74. OTS Steinweg Agency Steinweg - OTS, Iskele Meydani, Alb. Faik Sozdener Cad., No:11 D:8 Kat:4 Kadikoy - 34710 Istanbul Company acting on behalf of IRISL. OTS Steinweg Agency handled transactions for IRISL et entities owned or controlled by IRISL, was involved in setting up front companies owned or controlled by IRISL, involved in acquiring vessels on behalf of IRISL or entities owned or controlled by IRISL. 1.12.2011 75. Universal Transportation Limitation Utl 21/30 Thai Wah Tower 1, South Sathorn Road, Bangkok 10120 Thailand Company acting on behalf of IRISL. Universal Transportation Limited (UTL) issued false transport document in the name of a front company owned or controlled by IRISL, handled transactions on behalf of IRISL. 1.12.2011 76. Walship SA CitÃ © Les Sources 400 logts, Promotion, Sikh cage B no3 - 16005 Bir Mourad Rais, Algeria Company acting on behalf of IRISL. Walship SA handled transactions on behalf of IRISL for the benefit of its clients, issued transport documents and invoices in the name of an IRISL front company, sought out potential clients to operate routes in their own name but for the sole benefit of entities owned or controlled by IRISL. 1.12.2011 77. Acena Shipping Company Limited Address: 284 Makarios III avenue, Fortuna Court, 3105 Limassol IMO Nrs.: 9213399; 9193185 Acena Shipping Company Limited is a front company owned or controlled by IRISL. It is the registered owner of several vessels owned by IRISL or an IRISL affiliate. 1.12.2011 78. Alpha Kara Navigation Limited 171, Old Bakery Street, Valetta  Registration number C 39359 Alpha Kara Navigation Limited is a front company owned or controlled by IRISL. Subsidiary of EU-designated Darya Capital Administration GMBH. It is the registered owner of several vessels owned by IRISL or an IRISL affiliate. 1.12.2011 79. Alpha Nari Navigation Limited 143 Tower Road - 1604 Sliema, Malta Registration number C 38079 Alpha Nari Navigation Limited is a front company owned or controlled by IRISL. It is the registered owner of several vessels owned by IRISL or an IRISL affiliate. 1.12.2011 80. Aspasis Marine Corporation Address: 107 Falcon House, Dubai Investment Park, Po Box 361025 Dubai Aspasis Marine Corporation is a front company owned or controlled by IRISL. It is the registered owner of several vessels owned by IRISL or an IRISL affiliate. 1.12.2011 81. Atlantic Intermodal Owned by IRISL agent Pacific Shipping. Rendered financial assistance for impounded IRISL vessels and acquisition of new shipping containers. 1.12.2011 82. Avrasya Container Shipping Lines IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 83. Azores Shipping Company alias Azores Shipping FZE LLC PO Box 5232, Fujairah, UAE; Al Mana Road, Al Sharaf Building, Bur Dubai, Dubai Controlled by Moghddami Fard. Provides services for the IRISL subsidiary, EU-designated Valfajre Shipping Company. Front company owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned or controlled by IRISL. Moghddami Fard is a company director. 1.12.2011 84. Beta Kara Navigation Ltd Address: 171, Old Bakery Street, Valetta Registration number C 39354 Beta Kara Navigation Ltd is a front company owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of several vessels owned by IRISL or an IRISL affiliate. 1.12.2011 85. Bis Maritime Limited NumÃ ©ro IMO: 0099501 Bis Maritime Limited is an IRISL front company located in Barbados. It is the registered owner of a vessel owned or controlled by IRISL or an IRISL affiliate. Gholam Hossein Golparvar is a company director. 1.12.2011 86. Brait Holding SA registered in the Marshall Islands in August 2011 under the number 46270. IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 87. Bright Jyoti Shipping IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 88. Bright Ship FZC Saif zone, Dubai IRISL front company, used to acquire a vessel owned by IRISL or an IRISL affiliate and to transfer funds to IRISL. 1.12.2011 89. Bright-Nord GmbH und Co. KG KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 90. CF Sharp Shipping Agencies Pte Ltd 15 New Bridge Road, Rocha House, Singapore 059385 IRISL front company, owned or controlled by IRISL 1.12.2011 91. Chaplet Shipping Limited Dieudonnee No1., Triq Tumas Fenech, Qormi, 19635-1114 Malta IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 92. Cosy-East GmbH und Co. KG KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 93. Crystal Shipping FZE Dubai, UAE Owned by IRISL agent Pacific Shipping. Set up in 2010 by Moghddami Fard as part of efforts to circumvent EU designation of IRISL. In December 2010 it was used to transfer funds to release impounded IRISL ships and to mask IRISL involvement. 1.12.2011 94. Damalis Marine Corporation IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 95. Delta Kara Navigation Ltd 171, Old Bakery Street, Valetta Registration number C 39357 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 96. Delta Nari Navigation Ltd 143 Tower Road - 1604 Sliema, Malta Registration number C 38077 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 97. Elbrus Ltd Manning House - 21 Bucks Road - Douglas - Isle of Man - IM1 3DA Holding company owned or controlled by IRISL covering a group of IRISL front companies located in the Isle of Man. 1.12.2011 98. Elcho Holding Ltd registered in the Marshall Islands in August 2011 under number 46041. IRISL front company registered in the Marshall Islands, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 99. Elegant Target Development Limited Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320195 Owned or controlled by or acting on behalf of IRISL. IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 100. Epsilon Nari Navigation Ltd 143 Tower Road - 1604 Sliema, Malta Registration number C 38082 IRISL front company owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 101. Eta Nari Navigation Ltd 171, Old Bakery Street, Valetta Registration number C 38067 IRISL front company owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 102. Eternal Expert Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 103. Fairway Shipping 83 Victoria Street, London, SW1H OHW IRISL front company owned or controlled by IRISL or an IRISL affiliate. Haji Pajand is a director of Fairway Shipping 1.12.2011 104. Fasirus Marine Corporation IRISL front company in Barbados. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 105. Galliot Maritime Incorporation IRISL front company in Barbados. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 106. Gamma Kara Navigation Ltd 171, Old Bakery Street, Valetta Registration number C 39355 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 107. Giant King Limited Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309593 Owned or controlled by or acting on behalf of IRISL. IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 108. Golden Charter Development Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309610 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 109. Golden Summit Investments Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309622 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 110. Golden Wagon Development Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO Nr.: 8309634 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 111. Grand Trinity Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309658 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 112. Great Equity Investments Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320121 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 113. Great Ocean Shipping Services (GOSS) Suite 404, 4th Floor, Block B-1 PO Box 3671, Ajman Free Trade Zone, Ajman, UAE This firm was used to set up cover companies for IRISL in the UAE, including Good Luck Shipping. Its managing director is Moghddami Fard. 1.12.2011 114. Great Prospect International Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309646 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 115. Great-West GmbH und Co. KG KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 116. Happy-SÃ ¼d GmbH und Co. KG KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 117. Harvest Supreme Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320183 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 118. Harzaru Shipping IMO number of the vessel: 7027899 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 119. Heliotrope Shipping Limited Dieudonnee No1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 45613 IMO number of the vessel: 9270646 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 120. Helix Shipping Limited Dieudonnee No1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 45618 IMO number of the vessel: 9346548 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 121. Hong Tu Logistics Private Limited 149 Rochor Road 01 - 26 Fu Lu Shou Complex, Singapore 188425 IRISL front company. Owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 122. Ifold Shipping Company Limited Dieudonnee No1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 38190 IMO Nr.: 9386500 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 123. Indus Maritime Incorporation 47st Bella Vista and Aquilino de la Guardia, Panama City, Panama IMO Nr.: 9283007 IRISL front company in Panama. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 124. Iota Nari Navigation Limited 143 Tower Road - 1604 Sliema, Malta Registration number C 38076 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 125. ISIM Amin Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 40069 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 126. ISIM Atr Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 34477 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 127. ISIM Olive Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 34479 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 128. ISIM SAT Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 34476 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 129. ISIM Sea Chariot Ltd 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 45153 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 130. ISIM Sea Crescent Ltd 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 45152 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 131. ISIM Sinin Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 41660 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 132. ISIM Taj Mahal Ltd 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 37437 IMO number of the vessel: 9274941 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 133. ISIM Tour Company Limited 147/1 Ste Lucia Street, 1185, Valetta - Registration number C 34478 IMO number of the vessel: 9364112 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 134. Jackman Shipping Company Dieudonnee No 1., Triq Tumas Fenech, Qormi, 19635-1114 Malta - No C 38183 IMO number of the vessel; 9387786 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 135. Kalan Kish Shipping Company Ltd IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 136. Kappa Nari Navigation Ltd 143 Tower Road - 1604 Sliema, Malta Registration number C 38066. IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 137. Kaveri Maritime Incorporation Panama Registration number 5586832 IMO Nr.: 9284154 IRISL front company in Panama, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 138. Kaveri Shipping Llc IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 139. Key Charter Development Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong Owned or controlled by or acting on behalf of IRISL 1.12.2011 140. King Prosper Investments Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320169 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 141. Kingswood Shipping Company Limited 171, Old Bakery Street, Valetta IMO Nr.: 9387798 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 142. Lambda Nari Navigation Limited 143 Tower Road - 1604 Sliema, Malta Registration number C 38064 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 143. Lancing Shipping Company limited Address: 143/1 Tower Road, Sliema - No C 38181 IMO number of the vessel: 9387803 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 144. Magna Carta Limited IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 145. Malship Shipping Agency Registration number C 43447. IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 146. Master Supreme International Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320133 Owned or controlled by or acting on behalf of IRISL IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 147. Melodious Maritime Incorporation 47st Bella Vista and Aquilino de la Guardia, Panama City, Panama IMO number: 9284142 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 148. Metro Supreme International Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309672 Owned or controlled by or acting on behalf of IRISL IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 149. Midhurst Shipping Company Limited (Malta) SPC possÃ ©dÃ ©e par Hassan Djalilzaden  Registration number C38182 IMO number of the vessel: 9387815 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 150. Modality Ltd No: C 49549 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 151. Modern Elegant Development Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8309701 Owned or controlled by or acting on behalf of IRISL IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 152. Morison Menon Chartered Accountant 204 Tower A2, Gulf Towers, Dubai, PoBox 5562 et 8835 (Sharjah) IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 153. Mount Everest Maritime Incorporation Registration number 5586846 IMO Nr.: 9283019 IRISL front company. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 154. Narmada Shipping Aghadir Building, room 306, Dubai, UAE IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 155. Newhaven Shipping Company Limited IMO number of the vessel: 9405930 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 156. NHL Basic Ltd. KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 157. NHL Nordland GmbH KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 158. Oxted Shipping Company Limited Dieudonnee No 1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 38783 IMO number of the vessel: 9405942 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 159. Pacific Shipping 206 Sharaf Building, Al Mina Road, Dubai 113740, UAE Acts for IRISL in the Middle East. Its Managing Director is Mohammad Moghaddami Fard. In October 2010 it was involved in setting up cover companies; the names of the new ones to be used on bills of lading in order to circumvent sanctions. It continues to be involved in the scheduling of IRISL ships. 1.12.2011 160. Petworth Shipping Company Limited Dieudonnee No 1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 38781 IMO number of the vessel: 9405954 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 161. Prosper Basic GmbH KattrepelsbrÃ ¼cke 1, 20095 Hamburg, Germany Owned or controlled by or acting on behalf of IRISL 1.12.2011 162. Prosper Metro Investments Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320145 Owned or controlled by or acting on behalf of IRISL IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 163. Reigate Shipping Companylimited Dieudonnee No 1., Triq Tumas Fenech, Qormi, 19635-1114 Malta  Registration number C 38782 IMO number of the vessel: 9405978 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 164. Rishi Maritime Incorporation Registration number 5586850 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 165. Seibow Logistics Limited (alias Seibow Limited) 111 Futura Plaza, How Ming Street, Kwun Tong, Hong Kong Registration number: 92630 IRISL front company in Hong Kong, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 166. Shine Star Limited IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 167. Silver Universe International Ltd. Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320157 Owned or controlled by or acting on behalf of IRISL. IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 168. Sinose Maritime 200 Middle Road 14-03/04, Prime Centre, Singapore 188980 IRISL's head office in Singapore and acts as the exclusive agent of Asia Marine Network. Acts for HDSL in Singapore. 1.12.2011 169. Sparkle Brilliant Development Limited Room 1601, Workington Tower, 78 Bonham Strand, Sheung Wan, Hong Kong IMO number of the vessel: 8320171 Owned or controlled by or acting on behalf of IRISL. IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 170. Statira Maritime Incorporation IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 171. Syracuse S.L. IMO number of the vessel: 9541887 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 172. Tamalaris Consolidated Ltd P.O. Box 3321, Drake Chambers, Road Town, Tortola, British Virgin Islands IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 173. TEU Feeder Limited 143/1 Tower Road, Sliema  Registration number C44939 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 174. Theta Nari Navigation 143 Tower Road - 1604 Sliema, Malta Registration number C 38070 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 175. Top Glacier Company Limited IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 176. Top Prestige Trading Limited IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 177. Tulip Shipping Inc IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 178. Western Surge Shipping Company limited (Cyprus) IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 179. Wise Ling Shipping Company Limited IRISL front company, owned or controlled by IRISL or an IRISL affiliate. It is the registered owner of a vessel owned by IRISL or an IRISL affiliate. 1.12.2011 180. Zeta Neri Navigation 143 Tower Road - 1604 Sliema, Malta Registration number C 38069 IRISL front company, owned or controlled by IRISL or an IRISL affiliate. 1.12.2011 (2) the entries for the entities named below shall be replaced by the entries set out below: I. Persons and entities involved in nuclear or ballistic missiles activities B. Entities Name Identifying information Reasons Date of listing Pearl Energy Company Ltd Level 13(E) Main Office Tower, Jalan Merdeka, Financial Park Complex, Labuan 87000 Malaysia Pearl Energy Company Ltd. is a wholly- owned subsidiary of First East Export Bank (FEEB), which was designated by the UN under Security Council Resolution 1929 in June 2010. Pearl Energy Company was formed by FEEB in order to provide economic research on an array of global industries. 23.05.2011 Safa Nicu a.k.a. §Safa Nicu Sepahan §, §Safanco Company §, §Safa Nicu Afghanistan Company §, §Safa Al-Noor Company § and §Safa Nicu Ltd Company §.  Safa Nicu Building, Danesh Lane, 2nd Moshtagh Street, Esfahan, Iran  No 38, Third floor, Molla Sadra Street, Vanak Square, Tehran, Iran  No 313, Farvardin Street, Golestan Zone, Ahvaz, Iran  PO Box 106900, Abu Dhabi, UAE  No 233, Lane 15, Vazir Akbar Khan Zone, Kabul, Afghanistan  No 137, First floor, Building No. 16, Jebel Ali, UAE. Communications firm that supplied equipment for the Fordow (Qom) facility built without being declared to the IAEA. 23.05.2011 Onerbank ZAO (a.k.a. Onerbank ZAT, Eftekhar Bank, Honor Bank, Honorbank) Ulitsa Klary Tsetkin 51-1, 220004, Minsk, Belarus Belarus-based bank owned by Bank Refah Kargaran, Bank Saderat and Bank Toseeh Saderat Iran 23.05.2011 III. Islamic Republic of Iran Shipping Lines (IRISL) B. Entities Name Identifying information Reasons Date of listing Islamic Republic of Iran Shipping Lines (IRISL) (including all branches) and subsidiaries: No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., PO Box 19395-1311. Tehran. Iran; No. 37,. Corner of 7th Narenjestan, Sayad Shirazi Square, After Noboyand Square, Pasdaran Ave., Tehran, Iran IRISL IMO Nrs: 9051624; 9465849; 7632826; 7632814; 9465760; 8107581; 9226944; 7620550; 9465863; 9226956; 7375363; 9465758; 9270696; 9193214; 8107579; 9193197; 8108559; 8105284; 9465746; 9346524; 9465851; 8112990 IRISL has been involved in the shipment of military-related cargo, including proscribed cargo from Iran. Three such incidents involved clear violations that were reported to the UN Security Council Iran Sanctions Committee. IRISL's connection to proliferation was such that the UNSC called on states to conduct inspections of IRISL vessels, provided there are reasonable grounds to believe that the vessel is transporting proscribed goods, in UNSCRs 1803 and 1929. 26.7.2010 Bushehr Shipping Company Limited (Tehran) 143/1 Tower Road Sliema, Slm 1604, Malta; c/o Hafiz Darya Shipping Company, Ehteshamiyeh Square 60, Neyestani 7, Pasdaran, Tehran, Iran IMO Nr. 9270658 Owned or controlled by IRISL 26.7.2010 South Way Shipping Agency Co Ltd a.k.a. Hoopad Darya Shipping Agent No. 101, Shabnam Alley, Ghaem Magham Street, Tehran, Iran Controlled by IRISL and acts for IRISL in Iranian ports overseeing such tasks as loading and unloading. 26.7.2010 Irano Misr Shipping Company a.k.a. Nefertiti Shipping No 41, 3rd Floor, Corner of 6th Alley, Sunaei Street, Karim Khan Zand Ave, Tehran; 265, Next to Mehrshad, Sedaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran; 18 Mehrshad Street, Sadaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran Acts on behalf of IRISL, along the Suez Canal and in Alexandria and Port Said. 51 %-owned by IRISL. 26.7.2010 IRISL Marine Services and Engineering Company a.k.a. Qeshm Ramouz Gostar Sarbandar Gas Station PO Box 199, Bandar Imam Khomeini, Iran; Karim Khan Zand Ave, Iran Shahr Shomai, No 221, Tehran, Iran; No 221, Northern Iranshahr Street, Karim Khan Ave, Tehran, Iran. Qesm Ramouz Gostar: No. 86, Khalij-E-Fars Complex, Imam Gholi Khan Blvd, Qeshm Island, Iran or 86 2nd Floor Khajie Fars, Commercial Complex, Emam Gholi Khan Avenue, Qeshm, Iran Owned by IRISL. Provides fuel, bunkers, water, paint, lubricating oil and chemicals required by IRISLs vessels. The company also provides maintenance supervision of ships as well as facilities and services for the crew members. IRISL subsidiaries have used US dollar-denominated bank accounts registered under cover-names in Europe and the Middle East to facilitate routine fund transfers. IRISL has facilitated repeated violations of provisions of UNSCR 1747. 26.7.2010 Soroush Saramin Asatir (SSA) a.k.a. Soroush Sarzamin Asatir Ship Management Company a.k.a. Rabbaran Omid Darya Ship Management Company alias Sealeaders No 14 (alt. 5) Shabnam Alley, Fajr Street, Shahid Motahhari Avenue, PO Box 196365-1114, Tehran Iran Acts on behalf of IRISL. A Tehran-based ship management company acts as technical manager for many of SAPIDs vessels 26.7.2010 First Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94311 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 First Ocean GMBH & Co. Kg Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102601 (Germany) issued 19 Sep 2005 Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr. 9349576 Owned or controlled by IRISL 23.05.2011 Second Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94312 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 Second Ocean GMBH & Co. Kg Schottweg 5, Hamburg 22087, Germany; c/o Hafiz Darya Shipping Co, No 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Business Registration Document # HRA102502 (Germany) issued 24 Aug 2005; Email Address info@hdslines.com; Website www.hdslines.com; Telephone: 00982126100733; Fax: 00982120100734 IMO Nr.: 9349588. Owned or controlled by IRISL 23.05.2011 Third Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94313 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 Third Ocean GMBH & Co. Kg Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102520 (Germany) issued 29 Aug 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr. :9349590 Owned or controlled by IRISL 23.05.2011 Fifth Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94315 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 Fifth Ocean GMBH & CO. KG c/o Hafiz Darya Shipping Co, No 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102599 (Germany) issued 19 Sep 2005; Email Address info@hdslines.com; Website www.hdslines.com; Telephone: 00494070383392; Telephone: 00982126100733; Fax: 00982120100734 IMO Nr.: 9349667 Owned or controlled by IRISL 23.05.2011 Sixth Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94316 (Germany) issued 21 Jul 2005 Owned or controlled by IRISL 23.05.2011 Sixth Ocean GMBH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Hafiz Darya Shipping Co, No 60, Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Business Registration Document # HRA102501 (Germany) issued 24 Aug 2005; Email Address info@hdslines.com; Website www.hdslines.com; Telephone: 00982126100733; Fax: 00982120100734 IMO Nr.: 9349679 Owned or controlled by IRISL 23.05.2011 Seventh Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94829 (Germany) issued 19 Sep 2005 Owned or controlled by IRISL 23.05.2011 Seventh Ocean GMBH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102655 (Germany) issued 26 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9165786 Owned or controlled by IRISL 23.05.2011 Eighth Ocean Administration GMBH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94633 (Germany) issued 24 Aug 2005 Owned or controlled by IRISL 23.05.2011 Eighth Ocean GmbH & CO. KG c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102533 (Germany) issued 1 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9165803 Owned or controlled by IRISL 23.05.2011 Ninth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94698 (Germany) issued 9 Sep 2005 Owned or controlled by IRISL 23.05.2011 Ninth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA102565 (Germany) issued 15 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9165798 Owned or controlled by IRISL 23.05.2011 Tenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 Tenth Ocean GmbH & CO. KG c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102679 (Germany) issued 27 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9165815 Owned or controlled by IRISL 23.05.2011 Eleventh Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94632 (Germany) issued 24 Aug 2005 Owned or controlled by IRISL 23.05.2011 Eleventh Ocean GmbH & CO. KG c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102544 (Germany) issued 9 Sep 2005; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 004940302930; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr. 9209324 Owned or controlled by IRISL 23.05.2011 Thirteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 Thirteenth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA104149 (Germany) issued 10 Jul 2006; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9328900 Owned or controlled by IRISL 23.05.2011 Fifteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned or controlled by IRISL 23.05.2011 Fifteenth Ocean GmbH & CO. KG Schottweg 5, Hamburg 22087, Germany; c/o Islamic Republic of Iran Shipping Lines (IRISL), No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., P.O. Box 19395-1311, Tehran, Iran; Business Registration Document # HRA104175 (Germany) issued 12 Jul 2006; Email Address smd@irisl.net; Website www.irisl.net; Telephone: 00982120100488; Fax: 00982120100486 IMO Nr.: 9346536 Owned or controlled by IRISL 23.05.2011 Insight World Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309634; 9165827 Insight World Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Kingdom New Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309622; 9165839 Kingdom New Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Logistic Smart Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO nr.: 9209336 Logistic Smart Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Neuman Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309646; 9167253 Neuman Ltd is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 New Desire LTD 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8320183; 9167277 New Desire LTD is a Hong Kong based company, owned by Loweswater Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Advance Novel 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr.: 8320195 Advance Novel is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Alpha Effort Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr. 8309608 Alpha Effort Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Best Precise Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309593; 9051650 Best Precise Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Concept Giant Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309658; 9051648 Concept Giant Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Great Method Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309610; 9051636 Great Method Ltd is a Hong Kong based company, owned by Mill Dene Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Smart Day Holdings Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr. 8309701 Smart Day Holdings Ltd is a Hong Kong based company, owned by Shallon Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Trade Treasure 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr.: 8320157 Trade Treasure is a Hong Kong based company, owned by Shallon Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL 23.05.2011 True Honour Holdings Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr.: 8320171 True Honour Holdings Ltd is a Hong Kong based company, owned by Shallon Ltd, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL 23.05.2011 New Synergy Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8309696; 9167291 New Synergy Ltd is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Partner Century Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr.: 8309684 Partner Century Ltd is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Sackville Holdings Ltd 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nrs.: 8320169; 9167265 Sackville Holdings Ltd is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Sino Access Holdings 15th Floor, Tower One, Lippo Centre, 89 Queensway, Hong Kong IMO Nr.: 8309672 Sino Access Holdings is a Hong Kong based company, owned by Springthorpe Limited, whose ships are operated by Safiran Payam Darya Shipping Lines (SAPID) that took over IRISL's bulk services and routes and uses vessels previously owned and operated by IRISL. 23.05.2011 Kerman Shipping Company Ltd 143/1 Tower Road, Sliema, SLM1604, Malta. C37423, Incorporated in Malta in 2005 IMO Nr.: 9209350 Kerman Shipping Company Ltd is a wholly-owned subsidiary of IRISL. Located at the same address in Malta as Woking Shipping Investments Ltd and the companies it owns. 23.05.2011 Shere Shipping Company Limited 143/1 Tower Road, Sliema, SLM1604, Malta IMO Nr. 9305192 Shere Shipping Company Limited is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 Tongham Shipping Co. Ltd 143/1 Tower Road, Sliema, SLM1604, Malta IMO Nr.: 9305219 Tongham Shipping Co. Ltd is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 Uppercourt Shipping Company Limited 143/1 Tower Road, Sliema, SLM1604, Malta IMO Nr.: 9305207 Uppercourt Shipping Company Limited is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 Vobster Shipping Company 143/1 Tower Road, Sliema, SLM1604, Malta IMO Nr.: 9305221 Vobster Shipping Company is a wholly owned subsidiary of Woking Shipping Investments Ltd, owned by IRISL. 23.05.2011 Lancelin Shipping Company Ltd Fortuna Court, Block B, 284 Archiepiskopou Makariou C Avenue, 2nd Floor, 3105 Limassol, Cyprus. Business Registration #C133993 (Cyprus), issued 2002 IMO Nr.: 9213387 Lancelin Shipping Company Ltd is wholly-owned by IRISL. Ahmad Sarkandi is the manager of Lancelin Shipping. 23.05.2011 Horsham Shipping Company Ltd Manning House, 21 Bucks Road, Douglas, IM1 3DA, Isle of Man Horsham Shipping Company Ltd - Business Registration #111999C IMO Nr.: 9323833 Horsham Shipping Company Ltd is an IRISL front company located in the Isle of Man. It is 100 percent owned by IRISL and is the registered owner of a vessel owned by IRISL or an IRISL affiliate. Ahmad Sarkandi is a director of the company. 23.05.2011